Citation Nr: 1614013	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-30 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012?

2.  Entitlement to an effective date earlier than March 2, 2012 for the grant of total disability rating based on individual unemployability.  
 
 
REPRESENTATION
 
Appellant represented by:  Robert Chisholm, Attorney at Law 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1967 to October 1968. 
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In July 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
In February 2015, the Board denied entitlement to a rating higher than 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012 and a rating higher than 60 percent thereafter.  The Board also found that the Board did not have jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability as that benefit had been granted.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The representative and VA General Counsel filed a Joint Motion for Remand with the Court alleging error in the denial of a rating higher than 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 2, 2012.  It was also alleged that the Board erred in not addressing the issue of entitlement to a total disability rating based on individual unemployability prior to March 2, 2012.  In October 2015, the Court issued an Order granting that motion, and the February 2015 decision relating to these claims was vacated and the matter was remanded to the Board for action consistent with the terms of the joint motion.  
 
The issue of entitlement to an effective date earlier than March 2, 2012 for the grant of total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.
 
 
FINDING OF FACT
 
Resolving reasonable doubt in the Veteran's favor, from February 23, 2009 to March 1, 2012, lumbar spondylosis, spondylolisthesis, and degenerative joint disease was manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  
 
 
CONCLUSION OF LAW
 
With resolution of reasonable doubt in the appellant's favor, from February 23, 2009 to March 1, 2012, the criteria for a rating of 60 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to notify and assist
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the following reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.
 
Analysis 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation had been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The Veteran appeals the denial of entitlement to an evaluation in excess of 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012.  The Veteran's lumbar spondylosis, spondylolisthesis, and degenerative joint disease is evaluated under the Diagnostic Code 5242 the general rating formula for diseases and injuries of the spine and Diagnostic Code 5243 evaluating intervertebral disc syndrome.   
 
Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 
 
Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
 
Under Diagnostic Code 5243, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months. 
 
When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.
 
Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 
 
Note 2 to Diagnostic Code 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.
 
Initially, the Board finds that a rating higher than 40 percent was not warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012 under Diagnostic Code 5242.  To that end, the March 2009 VA examination disclosed forward flexion of the lumbar spine 20 to 30 degrees with pain.  While the Veteran was unable to laterally flex the spine or perform rotational movement, extension was possible lacking 20 degrees from the neutral position.  Lumbar motion was not additionally limited following repetitive use.  Given this, there cannot be a finding of unfavorable ankylosis of the entire thoracolumbar spine.   For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a rating in excess of 40 percent was not warranted under Diagnostic Code 5242.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings were commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent for this time period are not met under Diagnostic Code 5242.  
 
The Board finds, however, that a 60 percent rating is warranted under Diagnostic Code 5243 for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012.  Although the appellant was not service connected during this term for an intervertebral disc syndrome, and while the Veteran did not report to the March 2009 VA examiner that a physician prescribed bed rest due to incapacitating episodes, the Veteran and his wife testified in July 2011 that the appellant probably had six weeks of bed rest in the prior 12 months due to his lumbar spine.  Further, private examiner, Dr. Bass, stated in August 2011 that the Veteran had spent six to eight weeks on bed rest over the prior 12 months due to a severe lumbar spine condition.  As his primary care physician, Dr. Bass said that he would have prescribed the same treatment if the Veteran would have seen him.  Dr. Bass stated that bed rest was not uncommon for someone with his back condition.  In November 2011, Dr. Bass expressed that the Veteran has had incapacitating episodes with his back of at least 8 weeks out of every 12 months since his November 2007 surgery.  
 
The Board finds that the lay statements of record in conjunction with the opinion of Dr. Bass places the evidence in equipoise.  Accordingly, the of entitlement to a 60 percent rating for lumbar spondylosis, spondylolisthesis, and degenerative joint disease based on incapacitating episodes from February 23, 2009 to March 1, 2012 is warranted.  
 
A rating higher than 60 percent, however, is not warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012.  To that end, the provisions of Diagnostic Code 5243 do not authorize a rating in excess of 60 percent.  Indeed, the only possible basis to allow a higher, i.e., a 100 percent rating is found under Diagnostic Code 5242 which allows for a 100 percent rating if the entire spine is fixed in a position of unfavorable ankylosis.  As noted above, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankyloses during this period of time.  Given the motion demonstrated on the March 2009 VA examination, the appellant's spine is not entirely fixated in a position of unfavorable ankylosis.  Hence, a rating of 60 percent but no higher is warranted for this period of time.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  To the extent that the Veteran reported lumbar pain during this time, the Board finds that the current rating contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  See also 38 C.F.R. § 4.71a (Disabilities of the spine, such as degenerative joint disease, are to be rated pursuant to the general rating formula for diseases and injuries of the spine, and those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease). 
 
Further. while VA examination shows lumbar scarring, no scar was found to be painful and/or unstable or greater than 39 square centimeters.  The evidence above does not show that the scars are of the size and/or severity to warrant a compensable rating.  Diagnostic Code 7801, 38 C.F.R. § 4.118 (2015).
 
The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
 
ORDER
 
From February 23, 2009 to March 1, 2012, a rating of 60 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease is granted subject to the laws and regulations governing the award of monetary benefits.  
 
 
REMAND
 
In a January 2013 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability.  He was assigned an effective date of March 2, 2012.  The Veteran expressed disagreement with the effective date assigned in January 2013.  The Veteran, however, has not been issued a Statement of the Case on this particular issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
A statement of the case should be issued addressing the issue of entitlement to an effective date earlier than March 2, 2012 for the grant of total disability rating based on individual unemployability.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


